Mr. Allein Council, for the Defendant, moved to have the last Order of Court in this Cause read; as likewise his Answer to the Complainants Bill, which was granted; Offered to receive the Complainant home, and prays that the last Order may be dismissed.
Mr. Whitaker and Mr. Hume of the  Complainants Council prayed to have the Order Continued Offered to have Witnesses Examined, that would *329fully Satisfye this Honourable Court of the great Severities and ill Ussages used, to the Complainant by her said Husband Stephen Taveroon the Defendant, and prayed that the said Order may be Continued.
Upon hearing and Considering of the said Cause and in Order to Lessen the Expence, the Parties being poor, It is Ordered that the Parties Examine their Witnesses to Morrow Morning.
Intr.
J. Skene Register